Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 03/10/2021.  
Applicant has amended claims 1, 10, 12, 13, 16, 17 and 20.
The Applicant has canceled claim 2.
The Applicant has added new claim 21, no new matter has been introduced.
Claims 1 and 3-21 are pending and have been examined.
Allowable Subject Matter
Claims 1 & 3-21 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “providing one pulse of the stimulus signal to the selected connection; while providing the one pulse, determining a quality of the selected connection; setting a next connection of the first sequence of connections as the selected connection, wherein the first connection of the first sequence of connections follows a last connection of the first sequence of connections with respect to setting the selected connection; repeating providing, determining, and setting the next connection for a period of time; and selecting a next sequence of connections based on the quality of one or more of the two or more connections of the first sequence of connections”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “provide one pulse of the stimulus signal to the selected electrodes; while providing the one pulse of the stimulus signal, determine a quality of the selected 
In re to claim 21, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “providing, by the processor, one pulse of a stimulus signal to each connection from the plurality of connections based on the ordered list from the first sequence of connections; determining, by the processor, a second quality of connection for each pair of electrodes; and in response to the second quality of connection for any pair of electrodes being different than in the first quality of connection, selecting, by the processor, a second sequence of connections based on the second quality of connection”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-12, claims 3-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 14-20, claims 14-20 depend from claim 13, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839